DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/21 has been entered.
This office action is responsive to the amendment filed in connection with the foregoing RCE. The applicant has overcome the previously stated ground of rejection under Section 103 (as set forth in the previous office action). Refer to the aforementioned amendment for specific details on applicant's rebuttal arguments and/or remarks. However, the present claims are now non-finally rejected over new grounds of rejection as formulated hereinbelow and for the reasons of record: 

Election/Restrictions and Claim Disposition
Claims 7-10 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/13/20.
Claims 1 and 5-6 are under examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Wakefield Metals “NSS 445M2 Ferritic Marine Grade Stainless Steel” (filed in the IDS dated 11/06/2018, henceforth referred to as “NSS 445M2”) in view of either: (a) Hashizume et al 2015/0191809, or (b) Teraoka et al 2018/0080106. 
As to claim 1:
NSS 445M2 discloses that it is known in the art to make a stainless steel (Page 1) comprising: 21 to 23% by mass of Cr, 0.2 to 0.4% by mass of Mn, 1.0 to 2.0% by mass of Mo, 0.08 to 2.0% by mass of Al, 0.01 to 0.2% by mass of Ti, and 0.2 to 0.5% by mass of Nb, and 0.18% by mass of Si (see figure below captured from NSS 445M2 page 3) with the balance being Fe and inevitable impurities (stainless steel is an Fe-based alloy). 

    PNG
    media_image1.png
    191
    832
    media_image1.png
    Greyscale

	NSS 445M2 teaches a stainless steel composition according to the foregoing aspects. However, the preceding prior art reference does not expressly disclose the specific mass percent of silicon (Si). 
As to claim 1:
	In this respect,
(a) in the same field of endeavor, Hashizume et al disclose that it is known in the art to make a stainless steel composition wherein the amount of Si is equal to or less than 1.0 by mass (Abstract; 0040-0041), wherein the upper limit of the Si content is set at (by mass) 1.0 %, preferably 0.5 %, further preferably 0.3 % (0041). In TABLE 1, there are shown a number of “Steel No: N1-8 and C1-5” or Examples N1-8/C1-5 wherein the amount of Si is (in mass %): 0.20, or 0.21 or 0.22 (See Examples N1-8 and C1-5 in TABLE 1). Thus, Hashizume et al show the amount of silicon (Si) in the stainless steel composition with sufficient specificity. 

Teraoka et al disclose that it is known in the art to make a stainless steel composition wherein the amount of Si is 1.0 to 4.0 by mass (0040-0041; CLAIM 1). In particular, Teraoka et al teach that 1.0 % of Si is necessary to form grain boundary oxides in an environment over 1000 C, and inhibit peeling of scale at the surface (0040). In TABLE 1, there is shown Inv. Ex. A3 wherein the amount of Si is (in mass %): 1.0 %; and Comp. Ex. B wherein the amount of Si is (in mass %): 0.90 % (See Inv. Ex. A3 and Comp. Ex. B in TABLE 1). Thus, Teraoka et al show the amount of silicon (Si) in the stainless steel composition with sufficient specificity. 
By compounding the above teachings, it would have been obvious to a skilled artisan prior to the effective filing date of the claimed invention to make the stainless steel of NSS 445M2 (the primary reference) by having specific mass percent of silicon (Si) as taught by Hashizume et al and/or Teraoka et al as the prior art teaches that: (a) although Si is an element which is necessary as a deoxidizer, it is necessary to control ferrite for achieving a high strength and a high toughness, hence when  Si is included in the stainless steel in an amount exceeding 1.0 %, it is difficult to control ferrite, and therefore, an upper limit of the content is set a 1.0 %, thereby assisting in the formation of a high performance stainless steel exhibiting a corrosion resistance even under very severe corrosion environments at temperatures of equal to or higher than 180 °C (Hashizume et al); and/or (b) that 1.0 % of Si in the stainless steel composition is necessary to form grain boundary oxides in an environment over 1000 C, and inhibit peeling of scale at the surface, thereby assisting in forming a stainless steel material free of surface flaws, having enhanced high temperature strength and corrosion resistance, not becoming brittle at a high temperature, and further exhibiting a high oxidation resistance enabling (Teraoka et al, 0040). Moreover, Hashizume et al and Teraoka et al both recognize the amount/content (i.e., mass percent) of silicon (Si) as a variable which achieves a recognized result [i.e.,(i) setting an upper limit of Si content at 1.0 % to control ferrite for achieving a high strength and a high toughness; and/or (ii) necessary to form grain boundary oxides in an environment over 1000 C, and inhibit peeling of scale at the surface], thus, the claimed range of silicon (Si) mass percent results from the characterization as routine experimentation of an optimum or workable range. Accordingly, the amount (mass %) of silicon (Si) is being construed as a result-effective variable. In re Aller 105 USPQ 233, 235; In re Hoeschele 160 USPQ 809, In re Antonie 195 USPQ 6 (MPEP 2144.05 IL Optimization of Ranges). Further, generally speaking, differences in amount of material, content or concentration (mass %; weight %) will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such amount of silicon (Si) material is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. "In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, it is prima-facie obvious to choose or select the specific amount of silicon (Si) material in the stainless steel composition. See MPEP 2144.05 Obviousness of Ranges. Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. Stated differently, combining prior art elements according to known methods to yield predictable results is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hata (JP2011204417A, English machine translation provided with a prior office action) in view of Wakefield Metals “NSS 445M2 Ferritic Marine Grade Stainless Steel” (filed in the IDS dated 11/06/2018, henceforth referred to as “NSS 445M2”) and in view of either: (a) Hashizume et al 2015/0191809, or (b) Teraoka et al 2018/0080106 (note that PCT/JP2016/060249 was published on 10/06/16).
As to claims 5-6:
Hata discloses a solid oxide fuel cell comprising a metal interconnector ([0020]) comprising a stainless steel ([0020]). Hata further discloses that the stainless steel can be chosen from a variety of austenitic or ferrite stainless steels including a SUS316 ([0020]). Hata further discloses a base material for holding a fuel cell comprising the stainless steel ([0020] metal interconnector; see annotated figures 1 and 2 below and [0030]). The metal interconnector is the same one from claim 5 above and has been modified to comprise stainless steel comprising the composition from claim 1, and therefore the base material for holding a fuel cell also comprises the stainless steel that renders obvious claim 1 (as the base material for holding a fuel cell is the metal interconnector).

    PNG
    media_image2.png
    539
    665
    media_image2.png
    Greyscale
      
    PNG
    media_image3.png
    370
    646
    media_image3.png
    Greyscale


In this respect:
As to claims 5-6 (and 1):
NSS 445M2 discloses that it is known in the art to make a stainless steel (Page 1) comprising: 21 to 23% by mass of Cr, 0.2 to 0.4% by mass of Mn, 1.0 to 2.0% by mass of Mo, 0.08 to 2.0% by mass of Al, 0.01 to 0.2% by mass of Ti, and 0.2 to 0.5% by mass of Nb, and 0.18% by mass of Si (see figure below captured from NSS 445M2 page 3) with the balance being Fe and inevitable impurities (stainless steel is an Fe-based alloy). 

    PNG
    media_image1.png
    191
    832
    media_image1.png
    Greyscale

	NSS 445M2 teaches a stainless steel composition according to the foregoing aspects. However, NSS 445M2 does not expressly disclose the specific mass percent of silicon (Si). 
As to claims 5-6 (and 1):
Further: (a) in the same field of endeavor, Hashizume et al disclose that it is known in the art to make a stainless steel composition wherein the amount of Si is equal to or less than 1.0 by mass (Abstract; 0040-0041), wherein the upper limit of the Si content is set at (by mass) 1.0 %, preferably 0.5 %, further preferably 0.3 % (0041). In TABLE 1, there are shown a number of “Steel No: N1-8 and C1-5” or Examples N1-8/C1-5 wherein the amount of Si is (in mass %): 0.20, or 0.21 or 0.22 (See Examples N1-8 and C1-5 in TABLE 1). Thus, Hashizume et al show the amount of silicon (Si) in the stainless steel composition with sufficient specificity. 
Teraoka et al disclose that it is known in the art to make a stainless steel composition wherein the amount of Si is 1.0 to 4.0 by mass (0040-0041; CLAIM 1). In particular, Teraoka et al teach that 1.0 % of Si is necessary to form grain boundary oxides in an environment over 1000 C, and inhibit peeling of scale at the surface (0040). In TABLE 1, there is shown Inv. Ex. A3 wherein the amount of Si is (in mass %): 1.0 %; and Comp. Ex. B wherein the amount of Si is (in mass %): 0.90 % (See Inv. Ex. A3 and Comp. Ex. B in TABLE 1). Thus, Teraoka et al show the amount of silicon (Si) in the stainless steel composition with sufficient specificity. 
By compounding the above teachings, it would have been obvious to a skilled artisan prior to the effective filing date of the claimed invention to make the interconnector/base material of Hata by having the specific stainless steel composition (including the specific Si mass percent) of NSS 445M2 (the primary reference), Hashizume et al and/or Teraoka et al as the prior art teaches that: (a) the stainless steel 445M2 disclosed in NSS 445M2 provides the benefit of better corrosion resistance and cost saving as taught by NSS 445M2 (page 1), in this respect, note that NSS 445M2 renders obvious the claimed invention comprising the stainless steel with the specific composition as NSS 445M2 discloses that the 445M2 has better corrosion resistance than 316 stainless steel (Hata’s stainless steel) at significant cost saving (page 1); (b) although Si is an element which is necessary as a deoxidizer, it is necessary to control ferrite for achieving a high strength and a high toughness, hence when  Si is included in the stainless steel in an amount exceeding 1.0 %, it is difficult to control ferrite, and therefore, an upper limit of the content is set a 1.0 %, thereby assisting in the formation of a high performance stainless steel exhibiting a corrosion resistance even under very severe corrosion environments at temperatures of equal to or higher than 180 °C (Hashizume et al); and/or (c) that 1.0 % of Si in the stainless steel Moreover, Hashizume et al and Teraoka et al both recognize the amount/content (i.e., mass percent) of silicon (Si) as a variable which achieves a recognized result [i.e.,(i) setting an upper limit of Si content at 1.0 % to control ferrite for achieving a high strength and a high toughness; and/or (ii) necessary to form grain boundary oxides in an environment over 1000 C, and inhibit peeling of scale at the surface], thus, the claimed range of silicon (Si) mass percent results from the characterization as routine experimentation of an optimum or workable range. Accordingly, the amount (mass %) of silicon (Si) is being construed as a result-effective variable. In re Aller 105 USPQ 233, 235; In re Hoeschele 160 USPQ 809, In re Antonie 195 USPQ 6 (MPEP 2144.05 IL Optimization of Ranges). Further, generally speaking, differences in amount of material, content or concentration (mass %; weight %) will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such amount of silicon (Si) material is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. "In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, it is prima-facie obvious to choose or select the specific amount of silicon (Si) material in the stainless steel composition. See MPEP 2144.05 Obviousness of Ranges. Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. Stated differently, combining prior art elements according to known methods to yield predictable results is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

Response to Arguments
Applicant’s arguments including the 132 declaration dated 03/15/21, with respect to claims 1 and 5-6, have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Although believed unnecessary due to the new grounds of rejection, the examiner desires to briefly address some of the arguments raised by the applicant in both the amendment and the 132 declaration dated 03/15/21. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the gist of applicant’s arguments are related to the claimed stainless steel composition being a fuel cell component per se and/or the incorporation thereof into a fuel cell structure per se) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).Thus, those applicant’s arguments are not commensurate in scope with the presently claimed invention. If applicant desires to have all those arguments/limitations considered for patentability, the present claims positively recite or claim the fuel cell structure incorporating the claimed stainless steel composition. It is imperative to note that independent claim 1 is merely drawn to any stainless steel material/composition; likewise, claims 5-6 are simply directed to a component being an interconnector per se or a base material per se (e.g., any material, any plate; any sheet; any connecting feature; any separating element and the likes). Further, applicant is kindly reminded that the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is substantially the same, or performs substantially the same functionality, or is capable of performing the intended use, then it meets the claim. Further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Finally, applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282.  The examiner can normally be reached on Monday-Thursday (8:00 am-6:30 pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727